In a proceeding to invalidate petitions and authorizations designating Henrietta Acanpora, Donald W. Zimmer, Eugene Gerrard, Anthony Losquadro, Harold H. Malkmes and Stanley Allan as candidates in the Conservative Party primary election to be held on September 10, 1985 for certain public offices in the Town of Brookhaven, the appeal is from a judgment of the Supreme Court, Suffolk County (Cannavo, J.), dated August 8, 1985, which dismissed the proceeding.
Judgment affirmed, without costs or disbursements.
We affirm for the reasons stated in our decision in Matter of Eck v Canary (112 AD2d 1063).
We further note the concession in the brief of the respondent candidates that the additional ground for dismissal advanced by Special Term was erroneous. Brown, J. P., O’Con-nor, Weinstein, Kunzeman and Kooper, JJ., concur.